The Attorney              General            of Texas
                                                    hne 21, 1985
JIM MATTOX
Attorney General



Suprm Cewl BulldIng          Bomrable CarlosVaLdcz                             OpinionNo. JM-328
P. 0. Box 12542              Nueces County Attorwy
Austin. TX. rnlll- 2545      Courthowe, Room 2015                              Be: Wtether regulationsenacted
512/47S?so1
                             Corpw Chrioti,  Tasks 78401                       pursuant to article 1581e-1.
Telex Olw87C1287
T4l~copler 512/47502(16                                                        V.T.C.S.. and 6WtiOUS 16.311,
                                                                               et seq.. of the Tcus Water Code
                                                                                couetitute    e taking of land
714 Jack6m. Suit. 700
Dd*r. TX. 7520245m
2W742-8044
                             Deer Hr. Valder:

                                 The legislatureenacted article 1581e-1. V.T.C.S., because it
4824 Albwu Ave.. SUIW 16a    recopslzed
El Paso. TX. 7WOH792
OlW                                         the  permbal bardahips end economic distress
                                            cawd   by flood disasters eiace~it haa become
1001Texas. suite 700                        uneconomiml for the private insurance industry
NolJston, TX. 77m2-3111                     alone to make flood Insuranceavailableto those
71-                                         in need o:!euch protectionon reanonableterma and
                                            conditiom,.,
50s Broadway, suite 312
Lubbock. TX. 794062472
                             Sec. 1. The purpcm of article 1581~1 wan to enable Gulf Coast
8o8n47-522.3                 cottlttlc~   to participateIn the National Flood InsuranceAct of 1968,
                             42, U.S.C.     ,14001.- et ma...    Id.: mee alw Tex. Water Code 116.311.et
                                                  General Opin~.~983);                MU-171 (1980);E-1Oz
4209 N. Tmth. Suit. B
McAllm. TX. 78501.162s
                                                  federal lct make& flood insurance avaflable throueh
512lea2.4547                 i&d&&d            --effortI, of ,~,
                                                              t<   ~.federal,..govekt ind -the prlvaie
                             innrr-•.induIItV          :.-but only vhca ~stath and local gOV~l%WtltEcomply
                             with certaimfedera:,        standards. 42 U.S.C.*114022,   4012(c) (1982); see
2m Malt! Plru, suite 400     Texas   Laudowners    IUghtst    Ase’n   v.   Earris,   453 1;    Supp.   ~1025, 1027-28
San Antonlo. TX. 782052727
5t~lsl
                             ?DiD.C:1978), m!,. 598 P.2d 3rl (D.C. Cir. 1979). cert. denied,444
                             U.S. 927.. Addftimmllv: eeveral other tvues of federal financial
                             awi6teuce,   including % and PgA insured*~*mrtgages, m    ctkmunity
A” Equal OPPWtunltYf         development block lpattts, and disaster resistance. may not be
Affl”“.th~ Actlon EmployW    available In flood hazard ereas 'of non-complyingc-cities.        42
                             U.S.C. i4012a; we 42 U.S.C. )4003(a)(4); oee &o   T~AE Landowners
                             Rlghts.Aes’n     o. ~~~,        E,.      at   1028.

                                  Pureuent to tha Ilationel
                                                          Flood IneureeceAct of 1968. ee amended
                             by the Flood Dieeetw ProtectionAct of 1973. 42 U.S.C. 14001 et seq.,
                             the Pederel Rmergea~cyManagement Agency holds authority to adopt
                             regulationswhich ctmdition a loulity'e perticipatlonin the Nationel
                             Flood InsurancePro$;ram.-See 42 U.S.C. 14012(c); 44 C.F.R. 160.1(a).
RonorsbleCarlo6Vsldea - Page!2 (JM-328)




The regulationabout which y,u inquireprovides that a participating
communityshall,smong other thinga,

           [plrohibitencroschs~snts, Includingfill, new con-
           stmction. aubstsntLs1 improvemants. and other
           developnwntwithin t'headoptedregulatoryfloodvay
           that would result jlrsny increase in flood levels
           within the communityduring the occurrenceof the
           beae flood dischsrge. (Emphsaiaadded).

44   C.P.R. l60.3(d)(3).

      Your offfce contend6thirtthe wording of this provisionmust be
taken as s blsnket prohibitionof any developmentin flood hazard
areas. Accordingly,you aak whether the passage and enforcementby
the county~oflsnd use regulotionawith this prohibition,pursuantto
srtlcle 1581c1. V.T.C.S..owi~aections16.311 through 16.319 of the
Texas Water Code. constitutes taking of lsnd without compensationin
violationof the Fifth and FourteenthAmwdmsnts of the United States
Constitution. You also aak whether applicationof this flood hsrsrd
regulationto only portionsof the total ntier of flood hazard sreea
violate6 the Equsl ProtectionClause of the Fourteenthtindxnent. A
number of prior opinionsof ,&is office considered, various aspects of
counties'  participationIn t'w Nations1Flood InsuranceProgrsm. See
Attomay    General Opinion6 JW-123 (1983); MU-171 (1980); H-1102
E-1024, E-1011. E-978 (1977). Several of these opinions deslt
specificallywith article l!ieile-1.but none addressed the constitu-
tionsl issua raised by your request. -See Attorney General Opinions
a-123; MU-171;R-1024.

      AA a prelimlnsrymsttor. It   la not entirely clear that the
federsl regulationia queatfon requires the county to prohibit “all"
developamt in.federsllydec;f,gnsted floodwaya. The Suprcmc Court of
North Xarolins recently conrlideredthe vslidity of a local land use
ordinsncefor flood,luaardares6 which wea enected in order to comply
with the Rations1 Flood Inno!snceProgrsm. See ReaponaibleCitizen6
in Oppositionto the Flood Qain Ordinancevxity of Asheville,302
S.E.Zd 204 (N.C. 1983). Tha:ordinance,in lsngusge slooat identical
to that  in isauc here, prahLbited sll fill, new conatmction. snd
aubatsntislirprov-ts     except those that "ahsll not result in 9
incresac of the regulstoryf:lood[level]during occurrenceof the base
flood discharge." Id. et 210. n. 4 (emphasis edded). The court
construedthis,lsnpr- to authorize    nav conatmction or aubataatisl
imprwamwta in e menner th;atprevent8 or ~nimiaea any potentlal
iacresse  in flood d.msge. 302 S.E.2d at 210. You do not indicate
thst s perticulerlendowner'haspresented evidence from an engineer
thst no developmentat all ia physically poaalble vhich vi11 not
result in soy incraese in !Floodlevels. You indicate that prior
federalreatricthns snd pra:ticegenerallypermittednew construction
if the structurewsa llsvstad on pilings. We also note that the
federsl regulationsprovide for the adoptionof limitedvariancesand


                               p. 1501
EonorsbleCsrloaValder - Page 3 (JM-328)




                                   See 44 C.F.R. 160.6. Uoreover,
exceptionsin extreme clrcum~~tsncea.
evsn if new constmctlon is not feasible.the provisionin question
does not necessarilypr0hibi.tall uses of property in flood hazard
arses. See generallyTurner v. CounTof Del Norte. 24 Cal. App. 3d
311, 101 Cal. Rptr. 93mj     (upheldlimit on use under flood plsin
ordlnsnceto recreationsnd sgriculture).

     Under the Fifth and FourteenthAmendmentsof the United Ststes
Constitution. privatepropertymsy not be "t&en" in the uercise of s
governmsnt'seminent domain pavers without "just compensation.”     You
do not oak about the Texsa Conatltution.Set Tex. Coast. srt. I. 117;
City of College Ststion v. Turtle Rock Corporation.680 S.W.Zd 802
(Tax. 1984);City of Austin v. Tesgue.570 S.W.Zd 389 (Tex. 1978). We
note. hovever.that the Texas spproschis in line with cases resolving
"taking"claim6under the Federsl Constitution. See City of Austin v.
Tesgw, 570 S.W.Zd at 393 (balancingof public ati~rivate intareata).
Under certain circumatancea.,property  uy be eppropristedby govem-
ment action without sny corpenastionas an exercise of the stste’s
police paver - the power to protect the public health. safety, snd
welfare.
u.s. 621 ,S;;o;n Diego Go6 b,Electric Co. v. C::',~sS~l~~;;~
                 Agin v. City of Tlburon. 447 U.S. 255 (1980)
Central TrsnaportationCo. *;. NW York City,          . .             ;
Texss LandownersRights Asa'~~v. Esrria. *.       The factors uauslly
consideredin determiningwhe:ther  or not a takinghsa occurredinclude
whether there hss been a #yalcal invasion or sppropristion,the
degree of diminutionIn the value of the clsiment'alsnd, the distinc-
tion between forcingbaneflt~; snd preventinghsrma, snd a balersing  of
public benefits againstprivjxe losses. Aa the United States Supreme
Court stated in Agina v. C:lJ:p of Tiburon. m.      %o precise rule
determinesvhsn propertyhe6 b,eentoken . . . the questionnece66arily
requires a weighing of prfirsteend public interests." Thus. vh‘t
constitutesa "taking" rfth regard to the actusl applicationof a
local flood ordinsncedepend!, upon the fscts in each particularcase.
Accordingly,we con only set forth whst the general state of the lsw
is in the arae.

      It has slresdy been estsblished in a-        jurisdictionsthat
similarloco1 land use regulmtions    eaaociatedwith the Notions1Flood
Insurance   Progrsn ore a va1j.dexarcise of the police power and that.
thereforethey do not. on their face, effect s “taking.”      See Texas
Landowners Rights Aaa’n v. 'llsrris,   m      ResponsibleCitizens in
Opposftionto the Flood Pl& Ordinsncev. City of Asheville,m
Flood hszsrd zone regulstion;serve a vitsl purpose in protectingthe
people who occupy the regul.a,ted   land and in protectingneighboring
lsndovnersfrom increasedflood dsmsge and in protectingthe general
public. See Turnpike Reslt:rCo. v. Tow of Dedham. 284 N.E.2d 891
 (Ness. 19m     cert. denied, 609 U.S. 1108 (1973). For these ressona,
they have been upheld se vr.lidexercises of the police paver. See
Texhs Landowners-Rights Ass’n. v. Hsrrls,  supra; ResponsibleCitia~
in Opposition to the Flood-Plsin Ordinance v. City of Aahsville.
s.        Moreover,SE shown agove. the provision in questiondoes not


                              p. 1502
RonorablcCarlosValdez - Page 4 (JM-328)




prohibitall uses of propertywithin a flood risk area. Clearly some
intensiveu*es, such as extensiveuev construction.mey be ruled out
as * practicalmatter. As lnilicated,however.decisionsof the United
States Supreme Court establishthat uses of land which are Injurious
to the public may be prohib:tted entirely without compensation. In
borderlinec.ssesthe courts hsve found the existenceof authorization
for some remaininguses to te a significantfactor in the "taking"
ISSUL.  See, e.g., Aglus v. CJ.tyof Tiburon.supra; Turner v. CouutY
of Del Norte, supra. The ultimatequestionIs whether a landowneris
denied all economicallyviab'leuse of his land, Agins, 447 U.S. at
260, not whetherhe mst be a1,l.eto show au immediateprofit.

    The fact that the authorizeduses are not the "highestand best"
uses or that the cost of complying with flood control land-use
regulationslay be financially"prohibitive"is not controll!



                r-1051. 1066 (:5thCir.-i


           i-F.2d 1184 (Ct.      198i);-;
         Decisionsof the United States SF
upheld prohibitions of similar injurious uses and activities, to
preventharm to the public, even when the financialimpact on the land
in question is substantial. See, e.g., Agins v. City of Tiburon,
w       For example,the Supreme Court in the Penn Central cnse noted
that It previously upheld, without requiring compensation,a 75
percent diminutionin value Ln Euclid v. Ambler Realty Co., 272 U.S.
365 (1926).snd uuheld an 87% nercentdiminutionIn value In Radscheck
v. Sebsst&n. 236 U.S. 394 (1;315).438 U.S. at 131; see als;ne
LandownersRights Aesn’n v. Barris. 453 F. Supp. at 1032.
cases the landownerswhose jamis      restrictedalso receive certain
reciprocalbenefitswhich incr,case  the value of their property. Such
benefitsmay arise both from the fact that restrictions     applicableto
their neighborsprotect the liwdovnersthemselvesfrom increasedflood
hazards and from the ivailabllityto the landownerof flood insurance
end federally-related financing. See ResponsibleCitizens in Opposi-
tion to the Flood Plain OrdinanceCity
                                  V.      of Asheville.302 S.R.2d st
213. That the costs of dev&pment necessary to comply with flood
hazard restrictionsare "prdn:Lbitive"  or that. the    lover value of a
less intensiveuse of land is not immediatelyprofitablepay merely
indicatethat .sparticularlctndowner  has paid too much for land in a
flood hazard area. The Fifth and FourteenthAmendmentsdo not require
that the government guarantcw that a landowner be favored to the
detrimentof the public merely becausehe has paid a speculativeprice
for land. As the Supreme Cou,rtstated in Penn CentrslTransportation
Co. v. New York City:

          [T]he submissionthw [landowners]may establisha
          'taking’ simply by shoving that they have been


                                p. 1503
.

    EonornbleCnrlosValder - Pago 5    (Jh-328)




              denied the nbility to exploit n property interest
              that they heretofolre had believed vns availsble
              for developmet is quite simplyuntenable.
438 U.S. at 130; see also --
                              And:nm v. Allard,444 U.S. 51. 65-66 (1979).

        ~For these reasons,ve concludethat adoptionby the county of the
    federnlstandardfor flood haxerd laud-useregulationin question.see
    44 C.P.R. 960.3(d)(3) (quoted previously),would not on its face
    effect n taking. The validity of the appllcatiouof a flood plain
    ordinance to a particular piece of..propertydepends upou fnctual
    determinations.Numerous courts in other stntes have upheld similar
    flood zone prohibitions..8ee Turner vr County of Del Norte, 24 Cal.
    App. 3d 311. 101 Cal. 'Rptr.93 (1972):Pope v. City of Atlant :“, 249
    S.E.Zd 16 (Ga. 1978). cert. denied. 1C40 U.S. 936 (1979);
    Plumbing6 Bent1ng ~I&.~v.za Nnturai ReaourccrCouncil.276 N%%      . .
    377 (Iown 1979);                                           I N.E.2d 891
    (l4aml..1972). qLe~L~;j;.2;~;f                m D=dham-Subnru
                                                            284     of New
    England v. Board of Apue            . .        (Haas. App. Ct. 1979);
    Usdin v.,State Departmentof EnvlronmentrlPIyeaction. 414 A.2d 280
    ,(N.J;8uner. Ct. LAW Div. 19fa). aff'd. 430 A.2d 94!9 (N.J. Super. Ct.
    ,&p. Old. 1981); Ma le Leaf Iuvex~.      Inc. v. State Departmentof
    Ecology, 565 P.Zdwi.            1977) 8ce also Graham v.~Bstuary
    Properties.Inc.. 399 80. 2d 1374 (Fl;. i-t.           denied,454 U.S.
    1083 (1981).

          You also indicqte thnt tireproposed regulation would apply only
    to flood hasard areas on the FiuecesBiver which are designatedby the
    Federal Bmergency PlarugementAgency and that the Agency plans to
    designate  only a portion of IBS total mumher of flood hazard atess nt
    a the. Becuuse this may rewlt in differingtreatment of landoeners
    who nre similarly.  situated.you ask whether such partial regulation
    violatesthe Equal Protection(Clause  of the FourteenthAmendment.

         We note *s a prefatorywetter that Gulf Coast countiesare not
    limitedin their enactmentand enforcementof flood hsrard regulations
    to nrens which have been designeted as flood hasnrd areas by the
    Federal RmergencyDnnagementAgency. Countieshold only those pouers
    nnd duties that nre specificnllyor by necessaryimplicationconferred
    on them.    Canales v. Lau8n:Lin.214 S.W.Zd 451 (Ten. 1948). As
    initiallyenacted. the Flood-Controland InsuranceAct granted only
    limitedpowers to counties. See Ten. Water Code S16.311et seq. This
    office previously concludei~>hat this act nuthoriree political
    subdivisionsto enact land use regulstionswhich have as their purpose
    and effect eomplinncewith the requir-ts        of the National Flood
    Iosurnnce Program, but that, such regulations have no application
    outside of federally designsted flood hasnrd areas.     See Attorney
    General OpinionsWI-171 (1983');  R-978 (1977). NeverthelG. srticle
    1581e-1 grnnts ldditionsl flood damage control powers to counties
    bordering the Gulf of Mexicc~ or ita tidewater  limits. These pavers
    sre not restrictedto or conditionedon the actions of any federnl


                                     p. 1504
EonorableCarlosValdez - Page 6 (JM-328)




ageucy in dcsiguatingnn aren ,asn flood hasard. See Attorney General
OpinionsHW-171 (1980);N-1024 (1977). As ve inKsted in Attorney
General Opinion JM-123 (1983). article 1581e-1 must be construedin
conformitywith its purpose of enabling certain counties to quelify
for pnrtlcipatiouin the National Flood Insurance Program. Con-
sequently,Attorney CaneralOpinion JM-I23 concludedthat a particular
county lackad powers broad enough to deny utility sewice to
individualsand autities vhlch were not in compllaucavlth county
flood regulations. Navcrth~aless.federal regulations encourage
comprehensiveflood mwagemrut by local c-nitleo          sad expressly
allow more stringentregulat:tcms  than we federallyrequired. See 44
C.F.X. 1160.1,60.3(b). Thw,, Gulf Coast countiesare not limi?Z in
their article 1581c-1flood z,cgulatiou pavers to areas which have been
designatedas flood hasard as’eae by the fedaralgovernmant. They are,
howwer. limlted to enactin only land use regulationsand only in
flood-proneareas. -See Attonmy GaneralOpinionE-1024 (1977).

     If tha county decides, houever, that it is feasibleto enact nnd
anforce flood regulationsonly in the areas which have been federally
designatedas flood haanrd areas, such action vould not result in a
danialof equal protectionea a matter of law. It is well established
that governmanta entitianamp implamenttheir programs a step at n
time., See City of NW Orleans v. Uukas, 427 U.S. 297 (1976);
Kataenba~v. Xorgan. 384 U2.                  ace also Beckandorffv.
Rarris-CalvcstonCoastal Subl3:Ldence
                                   District,558 S.W.2d 75, 81 (Tax.
Civ. App. - Houston [14th D&t.] 1977). aff'd 563 S.W.Zd 239 (Tex.
1978). So long as the Gulf Coast county ha~ational    reason for not
enactingand enforcingflood regulationsin all flood hazard areas at
one tkc. no aqua1 protectionclaim anista ls a matter of lnv. The
validity of the actual applicationof this langunge to a parficular
piece of propertydepandsupon the fscts involvedin each cnse.




      1. This is not to sn:rthat. in a particularcase. a landowner
could not show that a county's flood plain boundary draving Is dis-
cridnetory  as applied. See enerall Visa v. State, 92 Cal. App. 3d
15. 154 Cal. Rptr. 580 v9'79
                          -s+    Nor do ve nddress the question of
whether a partlculnr landouner may have other claims against the
enforcementof a flood p1c:d.n rcgulstion. See Hcrnandcz v. City of
Lnfaycttc.649 F.2d 336 (5~11Cir. 1981). (cnnteral cstoppel)e
denied. 102 s.ct.   1251 (19A2); Town of Large v. Imperial Aomes
Corporatfon.309 So.2d 571 (Pin. 1975) (equitablecstoppel).


                                p. 1505
.

    NonornbleCarloaValder - Page 7 (JR-3281




                   Language in loaLL land-use regulationsvhich
                tracks the criter:ia of the Natioual Flood
                InsuranceProgram set forth in 44 C.F.R. section
                60.3(d)(3),does not 00 its face effect a "taking"
                in violation of the Fifth and FourteauthAmeud-
                meets of the United States Constitution. The
                countymay adopt flood haaard regulationsoue step
                at n the,  such that they apply 0019 In federally
                designatedflood hazard areas, vithout coustitu-
                tlag a violationof the Bqual ProtectionClause of
                the FourteeuthAmeuhseutas a matter of lav. The
                validity of the ectual application of this
                languageto a partiwlar piece of propertydepends
                upou the facts invo:tved
                                       in each use.




                                                  JIM        MATTOX
                                                  Attorney    Geueralof Texas

    TonGxEEN
    First AssistantAttorney         Gaaeml

    DAVID X. BICEARDS
    ExecutiveAaaiatant     Attorney    General

    ROBERT GRAT
    SpecialAssistant     Attorney     General

    RICR GILPIN
    Chairman.OpinionComittae

    Preparedby JeuuiferRiggs
    AssistantAttorney General

    APPROVEI:
    OPINION CGXRITlEE

    Rick Gilpin.Chairman
    Jon Bible
    Tony Guillory
    Jim noellinger
    JenniferRiggs
    Nancy Sutton
    Snrah Uoelk




                                             p. 1506